TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-12-00798-CR



                            Jacquelyn Marie Aguillon, Appellant

                                               v.

                                 The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
         NO. 70042, THE HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant Jacquelyn Marie Aguillon has filed a document with this Court that we

construe as a motion to dismiss this appeal. We grant the motion and dismiss the appeal. See Tex.

R. App. P. 42.2(a).



                                            __________________________________________
                                            J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed on Appellant’s Motion

Filed: August 7, 2014

Do Not Publish